Nichols, Presiding Judge.
The defendant was indicted under two indictments, one charging him with manufacturing liquor and the other with possessing nontax-paid liquor. The cases were consolidated for the purpose of trial and after separate verdicts of guilty were rendered the defendant filed a single motion for new trial which was overruled, and he now seeks, by one bill of exceptions, to have both convictions set aside. Held:
Under the decisions of this court in Roberts v. State, 103 Ga. App. 355 (120 SE2d 164), and Dempsey v. State, 103 Ga. App. 354 (119 SE2d 298), and the cases there cited, this court is without jurisdiction to entertain the writ of error.

Writ of error dismissed.


Russell, J., concurs. Hall, J., concurs specially.